Case 4:19-cr-40018-SOH Document 50                Filed 12/01/20 Page 1 of 1 PageID #: 115




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                     Case No. 4:19-cr-40018

LONNIE JOSEPH PARKER                                                            DEFENDANT


                                             ORDER

       The Keeper of Records of the Texas Back Institute is to comply with the subpoena issued

to it by counsel for Defendant Parker by sending an authenticated copy of the requested records

to counsel for Parker at the following address:


               Jeff Rosenzweig
               Attorney at Law
               300 Spring St., Suite 310
               Little Rock, AR 72201
               Tel: 501-372-5247
               Fax: 501-376-0770
               Email: jrosenzweig@att.net


       IT IS SO ORDERED, this 30th day of November, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
